Citation Nr: 1142407	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  10-13 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Propriety of severance of service connection for traumatic arthritis of the left knee.

2.  Restoration of a 10 percent rating for instability of the left knee, status post arthrotomy.

3.  Entitlement to an increased rating for instability of the left knee, status post arthrotomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2007, which severed service connection for traumatic arthritis of the left knee, and terminated a 10 percent rating for left knee instability.  In July 2011, the Veteran appeared at a Board videoconference hearing.

In a June 2003 rating decision, service connection was granted for traumatic arthritis of the left knee, and valgus instability of the left knee, secondary to arthrotomy, each evaluated 10 percent disabling.  He filed a claim for an increased rating for both of his left knee disabilities in July 2004.  In developing the claim, the RO decided to sever service connection for traumatic arthritis of the left knee, and to reduce the rating for instability to 0 percent; these actions were accomplished in the June 2007 rating decision on appeal.  

With respect to the issue of entitlement to an increased rating for instability, this issue is encompassed in the restoration of a 10 percent rating issue, and, hence, is part of the appeal.  In this regard, a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  In contrast, although the instant decision restores service connection for traumatic arthritis of the left knee, the rating assigned is a "downstream" element, requiring a separate appeal.  See Grantham v. Brown, 114 F .3d 1156 (1997).  Accordingly, the claim for an increased rating for traumatic arthritis of the left knee, received in July 2004, remains PENDING.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and, therefore, the Board does not have jurisdiction over it.  Nevertheless, the Board finds that this issue is inextricably intertwined with the issue of an increased rating for instability of the left knee, status post arthrotomy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, it must be REMANDED for consideration in the first instance.

The issue of entitlement to an increased rating for instability of the left knee, status post arthrotomy, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The grant of service connection for traumatic arthritis of the left knee was not clearly and unmistakably erroneous.

2.  Service connection is in effect for instability of the left knee, status post arthrotomy.

3.  The evidence which formed the basis for the reduction in the evaluation for instability shows that the Veteran continued to exhibit at least slight instability of the left knee; therefore, improvement to the extent where a compensable rating is no longer warranted has not been shown. 


CONCLUSIONS OF LAW

1.  The criteria for severance of service connection for post-traumatic arthritis of the left knee have not been met; service connection is restored, effective the date of severance.  38 U.S.C.A. §§ 1110, 1131, 5112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.303 (2011).

2.  The criteria for the reduction in the evaluation for service-connected instability of the left knee, status post arthrotomy, have not been met; the 10 percent rating is restored, effective the date of reduction.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of the issues decided in this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) need not be discussed. 

Service connection for valgus instability of the left knee, secondary to arthrotomy loose body, was granted by the RO in a June 2003 rating decision, based on service treatment records which showed that the Veteran underwent arthrotomy of the left knee with removal of loose bodies and drilling of the medial femoral condyle in February 1976, while the Veteran was on active duty.  In that rating decision, the RO also granted service connection for traumatic arthritis of the left knee as secondary to the arthrotomy residuals, based on a VA examination of May 2003.  The RO assigned 10 percent ratings for each condition.

In December 2004, the RO proposed to sever service connection for traumatic arthritis of the left knee, and to reduce the 10 percent rating for instability of the left knee to noncompensable.  These actions were taken in a June 2007 rating decision, and the Veteran appealed.  

Severance of Service Connection

Once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous."  38 C.F.R. § 3.105(d); see Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  The burden of proof in such cases is upon the Government.  38 C.F.R. § 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Clear and unmistakable error (CUE) is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In general, to establish CUE in a prior, final decision, all three of the following criteria must be met:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

In determining whether service connection will be severed, however, VA may-indeed must-consider evidence that was generated after the original decision was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (holding that a "severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current 'evidence establishes that [service connection] is clearly erroneous.'" (quoting 38 C.F.R. § 3.105(d)); see Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (holding that 38 C.F.R. § 3.105(d) "clearly contemplat[es] the consideration of evidence acquired after the original granting of service connection").

According to the proposal to sever and the rating decision which severed service connection, as well as the statement of the case dated in February 2010, the severance action was based primarily on a notation in the service treatment records that the Veteran's osteochondritis dissecans had healed; the absence of documentation of any knee problems for 16 years after service; and the RO's conclusion that left knee surgery in August 1993 was for a condition for which he was granted Workers' Compensation benefits.  In supporting the severance, the RO relied heavily on VA examinations dated in October 2004 and November 2005, as discussed below.  

The RO's analysis of the claim would have been more appropriate to an original claim for service connection which is being denied because the preponderance of the evidence is against the claim, rather than the standard of whether service connection is CUE.  As it happens, however, the Board finds that not only was there no CUE in the grant of service connection for traumatic arthritis of the left knee June 2003, but the evidence justifies the grant of service connection, i.e., the evidence is at least evenly balanced as to whether service connection is warranted.  

First, the Board notes that although records were not available at the time of the May 2003 VA examination, this is only fatal if the examiner relies upon an inaccurate history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).   The examiner at that time reported the Veteran's history of an arthrotomy for a loose body performed in service, as well as the Veteran's history of periodic pain after that, and additional surgery in 1992.  The examiner also reported current findings including joint space narrowing, and diagnosed the Veteran as having traumatic arthritis with valgus instability secondary to arthrotomy for loose body in 1976, and high tibial osteotomy in 1992.  Except that the surgery was in 1993, rather than 1992, this is consistent with the remainder of the record.  Moreover, a grant of service connection was appropriate despite the examiner's attributing the arthritis to both the in-service surgery and the post-service surgery.  In this regard, even assuming the two are unrelated, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, the signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Moreover, the October 2004 and November 2005 VA examinations, conducted by the same examiner, contain factual and legal errors.  Concerning the latter, the examiner stated that the separate ratings of 10 percent each for arthritis and instability suggested pyramiding prohibited by 38 C.F.R. § 4.14.  VA's own General Counsel has determined, however, that separate ratings may be granted for arthritis (based on limited or painful motion) and instability.  See VAOPGCPREC 9-98, 63 Fed.Reg. 56704 (1998); VAOPGCPREC 23-97, 62 Fed.Reg. 63604 (1997).  VA is bound by these precedent opinions.  

Concerning the left knee surgery in 1993.  Both the examiner and the RO concluded that the Veteran was awarded workers' compensation for the left knee disability at that time.  The examiner stated that the Veteran confirmed, during the examination, that he had received workers' compensation and Social Security disability coverage for the left knee surgery.  The Veteran, however, denied that he ever received workers' compensation for the knee, or that he sustained an on-the-job left knee injury, in his substantive appeal and Board hearing testimony.  

Moreover, his statement is supported by the evidence from his employer at the time, which, contrary to the October 2004 VA examiner and the RO, do NOT reflect he received workers' compensation.  A September 1993 letter marked as indicating workers' compensation by the RO does not, in fact, refer at all to workers' compensation.  Instead, it refers to a temporary period of disability benefits approved by his employer.  There is no indication in any of the numerous letters concerning this temporary benefit that this was other than a private benefit provided by the company, or, most importantly, that a condition for eligibility was a work-related injury.  Indeed, in a letter dated September 17, 1993, the Veteran was informed that "these benefits will be reduced by any amount paid or payable from Workers' Compensation" and Social Security.  Clearly, then, the benefit itself was not workers' compensation.  The distinction is critical, because Workers' Compensation requires a work-related disability, whereas no such requirement concerning the disability compensation received by the Veteran is shown in the record.  

Moreover, although SSA disability benefits were pursued for a short period, the employer stated that they were never granted, and there is no indication that entitlement to such benefits is predicated upon a work-related injury.  The medical records from the employer, although showing other injuries, do not report any left knee injury.  The periodic reports from the Veteran's physician, documenting his ongoing disability after the 1993 surgery, do not reflect an injury.  In this regard, the earlier statements, dated from September to December 1993, are contained on forms titled PHYSICIAN'S REPORT OF ILLNESS.  A January 1994 report was on a form titled PHYSICIAN'S CERTIFICATE OF DISABILTY.  Neither of these forms referred to any injury.  The final report from the physician, dated in June 1994, was on a PHYSICIAN'S MEDICAL REPORT OF INJURY form; under cause of injury, the doctor clarified, "no injury."  In sum, there is simply no credible evidence that the August 1993 tibial osteotomy of the left knee was due to a work-related injury.  Likewise, there is no indication that it was due to any post-service injury.  

The October 2004 examiner and the RO also pointed to an April 22, 1976, physical therapy evaluation which noted osteochondritis of the left knee, resolved.  The Board notes, however, that the Veteran's range of motion at that time was 0 to 125 degrees in the left knee, which was also noted on an orthopedic note the previous day.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).  Thus, the Veteran exhibited less than full range of motion on these evaluations.  Moreover, although the orthopedic consult diagnosed the Veteran as having healed osteochondritis dissecans, the report also noted that it had been explained to the Veteran that he would be eligible for VA care of the left knee if a problem arose.  This may reasonably be taken to imply that it was anticipated that later problems could arise, and that such would be service connected.  

The examiner in October 2004 and the RO also relied upon the absence of any documentation of knee problems between 1976 and the 1993 surgery.  The Veteran's history is a matter of credibility, however, and it was not erroneous for the examiner in May 2003, or the RO in granting service connection in 2003, to rely upon the history.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, in view of the CUE standard applicable in a severance action, the lack of any evidence contradicting his history is far more important than the lack of documentation of his history for many years after service.

In sum, it is undisputed that the Veteran underwent left knee surgery in service, due to loose bodies, a large osteochondral defect on the medial femoral condyle, and osteochondritis dissecans.  There is somewhat ambiguous evidence as to his condition at discharge, with "healed" and "resolved" noted, but accompanied by limitation of motion, as well as advice given that he was eligible for VA treatment should he experience problems.  There is the Veteran's testimony that the knee continued to periodically cause problems after service, worsening until he eventually had to undergo surgery in 1993.  There is medical evidence of a nexus between the in-service surgery and subsequent post-traumatic arthritis.  The Board finds the Veteran's testimony credible, and is unable to locate any evidence which contradicts his testimony.  The evidence pertaining to the 1993 surgery does not relate it to an on-the-job injury, and even contains evidence affirmatively stating that there was no injury.  Particularly in view of the considerable evidence in the Veteran's favor, the Board finds that the evidence does not establish that service connection for traumatic arthritis of the left knee is clearly erroneous.  Accordingly, service connection must be restored.

Restoration of Compensable Rating for Instability

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the June 2007 rating decision, the RO changed the name of the Veteran's service-connected "valgus instability left knee secondary to arthrotomy loose body" to "osteochondritis desiccans [sic] left medial femoral condyle, with loose bodies, post arthrotomy, removal of loose bodies, drilling of osteochondral defect, healed/resolved, prior to separation from service."  When taken in conjunction with the reduction in rating for the condition from 10 percent to noncompensable, and the explanation that the evidence shows that the current left knee disability is due to post-service injuries, this amounts to a de facto severance of service connection for the valgus instability in the left knee.  In this regard, when the extraneous words are removed, service connection was granted for instability of the left knee, whereas the newly defined disability consists of various knee conditions which healed/resolved prior to separation from service.  In other words, the valgus instability is no longer included as part of the service-connected disability picture, and, conversely, none of the additional diagnoses have any identified residuals.  

Clearly, this method of severing service connection for instability of the left knee cannot withstand legal scrutiny.  Therefore, instability remains part of the service-connected left knee disability picture, which the Board will refer to as "instability, status post arthrotomy of the left knee" to avoid misleading verbiage, and to emphasize that service connection is warranted for the actual disability resulting from disease or injury incurred in service.  See 38 U.S.C.A. §§ 1110, 1131.  As an aside, however, although the Board is unable to find evidence of a post-service injury currently of record, symptoms of a post-service injury must be considered as part of the service-connected disability if they cannot be dissociated, or if they are secondary to or aggravated by the service-connected disability.  See 38 C.F.R. § 3.310(c) (2007); Allen v. Brown, 8 Vet. App. 374 (1995); Mittleider.  

The Veteran was previously assigned a 10 percent rating, which reflects mild lateral instability or recurrent subluxation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The VA examination in May 2003 showed left knee valgus instability with giving way and subluxation with stress testing.  The October 2004 VA examination found medial collateral ligament laxity, and the November 2005 examination also showed laxity in the left knee.  Accordingly, as the evidence does not establish the absence of lateral instability, the previously assigned 10 percent rating for slight instability must be restored.  






ORDER

Service connection for traumatic arthritis of the left knee is restored, effective September 1, 2007.

A 10 percent rating for instability of the left knee, status post arthrotomy, is restored, effective September 1, 2007.


REMAND

As indicated above, the issue of entitlement to an evaluation in excess of 10 percent for instability of the left knee remains on appeal, and is inextricably intertwined with the issue of entitlement to an increased evaluation for traumatic arthritis of the left knee, which is not on appeal.  The Veteran has not had an examination on this matter since November 2005, and at that time, the examiner stated that it was too soon after surgery to evaluate the knee.  Accordingly, the Veteran must be provided an examination to determine the manifestations and severity of his service-connected left knee conditions.

In addition, he should be asked to identify all treatment he has received for any left knee conditions since January 2005, and all identified, available records must be obtained.  VCAA notification must be provided as well.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice with respect to the claims for increased ratings for traumatic arthritis of the left knee and for instability of the left knee, status post arthrotomy.  

2.  Ask the Veteran to identify and authorize the release of all records of treatment or evaluation for a left knee condition from January 2005 to the present.  Take all necessary steps to obtain all available records adequately identified.

3.  Thereafter, schedule the Veteran for an appropriate examination, by an examiner who has not previously examined him for C&P purposes, to determine the manifestations and severity of all symptoms of traumatic arthritis of the left knee, and of instability, status post arthrotomy.  To facilitate rating the disabilities without "pyramiding," (i.e., rating the same symptoms twice) the examiner should specify which symptoms are best associated with each knee condition.  The claims folder must be made available to the examiner in conjunction with the examination.  

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should adjudicate the inextricably intertwined claim for an increased rating for traumatic arthritis of the left knee.  The Veteran and his representative should also be informed of his appeal rights and of the actions necessary to perfect an appeal on this issue, which should only be returned to the Board if an appeal is perfected.

5.  Thereafter, the RO should review the claim for an increased rating for instability of the left knee.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


